DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Claim Status
Amendments to the claims were filed on 8/18/2022.
Claims 1-15 and 17-20 are pending.
Claims 10-14 are withdrawn.
Claims 1-3 are currently amended.
Claims 8-9 and 15 are previously presented.
Claims 4-7 and 17-20 are original.




Response to Arguments
Applicant’s arguments, filed 8/18/2022, have been considered but are not persuasive.
35 U.S.C. 112 Rejections
The prior rejection of claims 1-9 under 35 U.S.C. 112(b) are withdrawn in view of the current amendments.
35 U.S.C. 102 Rejections
Applicant’s arguments with regards to the prior rejection of claims 1-3 and 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Chapelle (US 2013/0212287 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Applicant did not amend independent claim 15 or dependent claims 17-19.  The rejection of claims 15 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Chapelle (US 2013/0212287 A1) is maintained absent any specific arguments.
35 U.S.C. 103 Rejections
Applicant’s arguments with regards to the prior rejection of claims 4 and 9 under 35 U.S.C. 103 as being unpatentable over Chapelle (US 2013/0212287 A1) in view of Chang (US 2014/0337213 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Applicant did not amend dependent claim 20 or base claims 15 and 19.  The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Chapelle (US 2013/0212287 A1) in view of Chang (US 2014/0337213 A1) is maintained absent any specific arguments.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapelle (US 2013/0212287 A1).

Regarding independent claim 15, Chapelle discloses a system comprising: 
at least one network interface device (see para. 0008);
at least one processor (see para. 0008); and
at least one memory device storing instructions that when executed by the at least one processor to perform data processing activities (see para. 0008), the data processing activities comprising:
providing a set of services accessible via the at least one network interface device to end-point applications that enable transacting collaboration sessions including transmitting received and processed data to subscribing end-point applications (see para. 0006, 0034-0036);
facilitating a session via the services simultaneously between at least two end-point applications, the session initiated by a first end-point application under control of a first user and joined by a second end-point application under control of the first user (see para. 0006, 0034-0036); and
wherein the first and second end-point applications subscribe to data processing event output initiated by the end-point applications and performed by the services when AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 15/251,634Dkt: 15-1684Filing Date: August 30, 2016executed by the at least one processor and to data published to the services by the first and second end-point applications (see para. 0006, 0034-0036); and 
wherein at least two of the at least two end-point applications are utilized by the same user on two different computing devices (see para. 0006, 0034-0036).

Regarding claim 17, Chapelle discloses wherein the set of services include services for initiating a session, adding a transaction to a session, publishing of session and transaction data processing event data, subscribing to session and transaction data processing event data, sharing of content, requesting and receiving input, ending a transaction, and ending a session (see para. 0006, 0034-0036).

Regarding claim 18, Chapelle discloses wherein the end-point applications include: a self-service terminal (SST) application that executes on a computing device that controls operation of an SST; and a mobile device app (see para. 0051).

Regarding claim 19, Chapelle discloses wherein the mobile device app is a customer-tailored mobile device app that, when participating in a session to which the SST application is also connected, enables input of additional data to conduct transactions on the SST (see para. 0051, 0056).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US 2013/0212287 A1) in view of Block (US 8,955,743 B1).


Regarding independent claim 1, Chapelle discloses a method comprising: 
executing a set of services on a server accessible via a network to end-point applications each service performing at least one respective function including initiating, transacting, and ending collaboration sessions (see para. 0006, 0034-0036);
conducting a collaborative session on the server over the network between at least two end- point applications, the session initiated by a first end-point application and joined by a second end- point application, the first and second end-point applications subscribing to data processing events from the server that receives data processing event data published to the server by the first and second end-point applications and provides that data to other subscribing end-point applications (see para. 0034-0036); and
wherein at least two of the at least two end-point applications are utilized by the same user on two different computing devices (see para. 0034-0036) 
Chapelle does not explicitly disclose wherein at least one end-point application is tailored to and utilized by a bank teller on a bank teller mobile device.
Block teaches wherein at least one end-point application is tailored to and utilized by a bank teller on a bank teller mobile device (see col 52 lines 37-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end-point applications of Chapelle to include wherein at least one end-point application is tailored to and utilized by a bank teller on a bank teller mobile device.
One skilled in the art would have been motivated to make the modification to enable service providers to be remotely located from the customer (see Block, col. 52 lines 37-61).

Regarding claim 2, Chapelle discloses wherein the set of services include services including initiating a session, adding a transaction to a session, publishing session and transaction data processing event data, subscribing to session and transaction data processing event data, sharing content, requesting and receiving input, ending a transaction, and ending a session (see para. 0006, 0034-0036).

Regarding claim 3, Chapelle discloses wherein the end-point applications include a self-service terminal (SST) application executing on a computing device that controls operation of an SST (see para. 0051).

Regarding claim 5, Chapelle discloses wherein the first end-point application is an application tailored to a first user-type and the second end-point application is tailored to a second user-type (see para. 0051).

Regarding claim 6, Chapelle discloses wherein: the collaborative session is joined by a third end-point application, the third end-point application executes on a self-service terminal (SST) to control operation of the SST (see para. 0006, 0034-0036).

Regarding claim 7, Chapelle discloses receiving a request over the network from the first end-point application to provide an electronic form to the second end-point application; retrieving the electronic form from data storage; and transmitting the retrieved electronic form over the network to the second end-point application (see para. 0056, wherein the difference between a file and form is directed to nonfunctional descriptive material and intended use).

Regarding claim 8, Chapelle discloses receiving the electronic form populated with data over the network from the second end-point application (see para. 0056).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US 2013/0212287 A1) in view of Chang (US 2014/0337213 A1). 

Regarding claim 20, Chapelle does not explicitly disclose wherein the self-service terminal is an Automated Teller Machine (ATM).
Chang discloses wherein a self-service terminal is an Automated Teller Machine (ATM) (see para. 0065-0069, 0076-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal of Chapelle to include being an Automated Teller Machine (ATM).
One skilled in the art would have been motivated to make the modification to enable a customer to easily complete a procedure for financial transactions by requesting consultation with a bank teller at an ATM (see Chang, para. 0007).


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US 2013/0212287 A1) in view of Block (US 8,955,743 B1), further in view of Chang (US 2014/0337213 A1). 

Regarding claim 4, Chapelle does not explicitly disclose wherein the self-service terminal is an Automated Teller Machine (ATM).
Chang discloses wherein a self-service terminal is an Automated Teller Machine (ATM) (see para. 0065-0069, 0076-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal of Chapelle to include being an Automated Teller Machine (ATM).
One skilled in the art would have been motivated to make the modification to enable a customer to easily complete a procedure for financial transactions by requesting consultation with a bank teller at an ATM (see Chang, para. 0007).

Regarding claim 9, Chapelle does not explicitly disclose: processing the received electronic form populated with data to extract the data from the form; storing the data extracted from the form in a database.
Chang discloses processing a received electronic form populated with data to extract the data from the form; storing the data extracted from the form in a database (see para. 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processing of Chapelle to include processing the received electronic form populated with data to extract the data from the form; storing the data extracted from the form in a database.
One skilled in the art would have been motivated to make the modification to enable online banking transactions (see Chang, para. 0098).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Block (US 2016/0275760 A1)
Ans (US 2014/0324610 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698   
ERIC WONG
Primary Examiner
Art Unit 3698